 Case 1:11-cv-01590-LTS-HBP Document 657 Filed 03/18/20 Page 1 of 2
   Case 1:11-cv-01590-LTS-HBP Document 656-4 Filed 03/09/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


UNIVERSITAS EDUCATION, LLC,

                              Petitioner,

      -against-                                            Case No. 11-CV-1590-LTS-HBP

NOVA GROUP, INC., as trustee, sponsor,
and fiduciary of THE CHARTER OAK
TRUST WELFARE BENEFIT PLAN,                          .\I.usoc
                                                          DOCUMENT
                                                                    so~Y,       \,
                                                                                                           '
                              Respondents.
                                                          ELECTRO~ICALL FILE~_\
                                                      \
                                                        1
                                                       '.;DOC#:----:    S'
                                                                       '--------i
                                                          I ~).\'IT.. i' \'FD:
                                                                                    _
                                                                                        y
                                                                                            --i,Pl,D \
                                                                                      3 -----.----::----
NOVA GROUP, INC., as trustee, sponsor and                                 ·- --·---------~---
fiduciary of THE CHARTER OAK TRUST
WELFARE BENEFIT PLAN,
                                                           Case No. 1 l-CV-8726-LTS-RLE
                              Petitioners,

      -against-

UNIVERSITAS EDUCATION, LLC,
                                                           MOTION TO APPEAR PRO HAC
                              Respondent.                  VICE


                  -tl'HOl IJAB] ORDER TO APPEAR PRO HAC VICE

      The motion of Benjamin Chernow for pro hac vice admission to appear and practice in

the above-captioned action as counsel on behalf of Petitioner Universitas Education, LLC is

granted.

      Benjamin Chernow has declared he is a member in good standing of the bars of the

states of the District of Columbia and New York, and that his contact information is as follows:

                      Applicant's Name:      Benjamin Chernow, Esq.
                      Firm Name:             Law Offices of Joseph L. Manson III
                      Address:               600 Cameron Street
                      City/State/Zip:        Alexandria, VA 22314
                      Phone Number:          301.633.2163
   Case 1:11-cv-01590-LTS-HBP Document 657 Filed 03/18/20 Page 2 of 2
     Case 1:11-cv-01590-LTS-HBP Document 656-4 Filed 03/09/20 Page 2 of 2




                       Email Address:         bchernow@jmansonlaw.com

       IT IS HEREBY ORDERED that Benjamin Chernow is admitted to practice pro hac

vice in the above-captioned case in the United States District Court for the Southern District of

New York. All attorneys admitted to practice before this Court are subject to the Local Rules

of this Court, including the rules governing discipline of attorneys.
